Citation Nr: 1016488	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-33 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to an effective date prior to October 19, 
2005, for the grant of a total rating based on individual 
unemployability (TDIU).

5.  Entitlement to an effective date prior to October 19, 
2005, for the grant of eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and J.B.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2002 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

In May 2009, the Veteran presented testimony at a personal 
hearing conducted in Washington, D.C. before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims folder.

A review of the record indicates that additional evidence was 
received after the issuance of the last October 2008 
supplemental statement of the case (SSOC) that has not been 
reviewed by the RO in the first instance.  By a July 2009 
statement, the Veteran's accredited representative related 
that he was waiving the right to have this additional 
evidence reviewed by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a skin 
disability and hepatitis C as well as entitlement to an 
effective date prior to October 19, 2005, for the grants of 
TDIU and Chapter 35 benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Effective September 12, 2001, the date of the Veteran's 
claim, PTSD has been shown to be manifested by occupational 
and social impairment, with deficiencies in most areas, but 
is not manifested by total occupational and social 
impairment.


CONCLUSION OF LAW

Effective September 12, 2001, the criteria for a 70 percent 
disability evaluation for PTSD, but not higher, have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In this regard, once service connection 
is granted and an initial disability rating and effective 
date have been assigned, the claim is substantiated, and 
additional 5103(a) notice is not required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  However, in this case, 
as the Veteran was not provided with legally sufficient 
notice before service connection was granted in March 2005, 
the Board will discuss why VA's duty to notify was 
nevertheless satisfied.  

In this regard, although the Veteran was not provided with a 
compliant notice letter before the initial grant of his claim 
in March 2005, in December 2005, he was provided with a 
letter that stated that, to substantiate a claim for 
increased compensation, he must show that his PTSD increased 
in severity.  It was noted that this evidence may be a 
statement from his doctor, the results of any laboratory 
tests, or the dates of examinations and tests.  The letter 
advised the Veteran what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The letter also advised him of what he needed to submit in 
that it stated that he needed to provide copies of evidence 
in his possession relevant to his claim.  Although the notice 
was provided after the initial adjudication of the Veteran's 
claim, the claim was subsequently readjudicated in a July 
2008 SOC.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

In March 2006, the Veteran was informed that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
The March 2006 letter also contained information about 
assigning effective dates, as did another letter sent in 
March 2007.  As the Veteran was given an opportunity to 
respond following this notice, and the claim was subsequently 
readjudicated in the July 2008 SOC, any defect in the timing 
of the notice of this information was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006).  

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim for an increased rating for PTSD, 
including VA treatment and private treatment records, and by 
affording VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the most recent VA examination obtained 
in this case in October 2006 is adequate, as it was based on 
a physical examination and provides medical information 
needed to address the rating criteria relevant to this case.  
In particular, it contains a description of the Veteran's 
PTSD symptomatology and addresses the impact of the Veteran's 
PTSD on his employment and daily life.  Importantly, the 
examiner indicated that he treated the Veteran in 2001 and 
mentioned his prior February 2005 VA examination, indicating 
that he had the benefit of the Veteran's relevant PTSD 
history.  38 C.F.R. § 4.1.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

1.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected PTSD.

As a preliminary matter, the Board will explain the 
procedural history that has led to the issues on appeal.  The 
Veteran filed a claim for PTSD in September 2001.  In 
December 2002, the claim was denied.  The Veteran filed a 
notice of disagreement (NOD) with that decision in February 
2003.  The claim was subsequently granted in a March 2005 
rating decision.  A 50 percent rating was assigned effective 
from the original date of claim, September 12, 2001.  

In May 2005, the Veteran filed a NOD with the assigned 
rating.  A statement of the case (SOC) was issued on October 
27, 2005.  The next correspondence from the Veteran that was 
received by VA on December 12, 2005, was a VA Form 21-4138.  
In this correspondence, the Veteran described his PTSD 
symptomatology.  The Veteran asked that VA please use this 
information to assist him in his quest for total disability.  
A VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability, was received that same date.  The 
Veteran indicated that he could not work due to PTSD and 
hearing loss, his two service connected disorders.  

Thereafter, a Form 9 was received on August 2, 2006.  The 
Veteran stated that he could not work any longer and that his 
PTSD symptoms had significantly worsened.  He indicated that 
he wished for VA to use this information to keep his claim 
open for his request for total disability.  In September 
2006, VA informed the Veteran that his Form 9 was untimely 
and that the document would be considered as a new claim for 
an increased rating.  In October 2006, the Veteran responded 
that he had submitted plenty of clinical documents plus a 
Form 9 showing that he wanted to keep his claim open.  

In a June 2008 rating decision, a 70 percent rating was 
granted effective October 19, 2005.  

In essence, the Veteran contends that the December 12, 2005, 
VA Form 21-4138 should be construed as a Form 9.  The Veteran 
also testified during his May 2009 hearing that the October 
2005 SOC did not contain the Form 9 attachment.  

The Board will construe the December 12, 2005, VA Form 21-
4138 as a substantive appeal with regard to the matter of 
entitlement to a higher initial rating for PTSD.  As 
referenced in 38 C.F.R. § 20.202, a substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed, and, to the extent 
feasible, the argument should be related to specific items in 
the SOC.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law n the determination, 
or determinations, being appealed.  38 C.F.R. § 20.202.  

After applying the aforementioned criteria to the December 
12, 2005, VA Form 21-4138, the Board concludes that it 
adequately addresses the issue in the October 2005 SOC, an 
increased rating for PTSD.  In particular, the Veteran stated 
that he often isolates from people altogether and cannot bear 
to deal with anyone.  Importantly, he stated that he could 
not hold a job due to his PTSD and requested total 
disability.  Under the circumstances presented here, as the 
Veteran's December 2005 correspondence addresses PTSD 
symptomatology and he specifically indicated that he could 
not work due to PTSD, the Board finds that this document is 
an adequate substantive appeal.  See Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009) (holding that, a request for 
TDIU, whether expressly raised by the veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but rather an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability on which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation).

Accordingly, as the matter of entitlement to an initial 
disability rating in excess of 50 percent disabling has been 
determined to have been perfected, this appeal has been 
pending since the March 2005 grant of service connection for 
PTSD.  In other words, all of the ratings assigned the 
Veteran's PTSD are pending before the Board.  Thus, the issue 
of entitlement to an earlier effective date for the grant of 
the 70 percent rating has been recharacterized as stated 
above.  The Board will now proceed with consideration of the 
issues on appeal.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, and after resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the Veteran is entitled to a 70 percent rating, but not 
higher, for his service-connected PTSD, since September 12, 
2001.  In this regard, although occupational and social 
impairment with deficiencies in most areas has been shown, 
total occupational and social impairment has not.  The Board 
notes that sufficient details of the Veteran's PTSD 
symptomatology were not recorded until approximately 2004 
when the evidence of record indicates that the Veteran 
started to receive treatment for PTSD.  Vet Center records 
dated from August 2004 to February 2005 reflect that the 
Veteran's PTSD was assessed as chronic and severe.  An 
October 2004 intake record reflected that the Veteran's 
appearance was neat and he was oriented times three with 
normal memory function.  His judgment was good, affect blunt, 
and speech was normal.  He had mild to moderate paranoia but 
no disorganized thinking or hallucinations.  He reported some 
suicidal thoughts with no plans and no homicidal thoughts.  

During his February 2005 PTSD VA examination, the Veteran was 
diagnosed with chronic and severe PTSD.  It was noted that 
the Veteran had been married and divorced four times.  He 
reported that he stayed to himself and had no hobbies or 
activities.  He indicated that he had problems with anger and 
isolated because he was afraid he might hurt someone.  He 
reported difficulty sleeping, night sweats, and fighting or 
yelling in his sleep.  He also reported concentration and 
memory problems.  The Veteran was pleasant and cooperative 
during the examination.  He was appropriately attired with 
good grooming and hygiene.  Speech was quick and soft with 
fair eye contact.  His mood was depressed and anxious with 
restricted affect.  He was alert and oriented times three.  
The Veteran's memory appeared to be fairly intact and he 
denied hallucinations.  There was no evidence of delusions or 
a formal thought disorder.  He reported suicidal thoughts in 
the past and at one time put a gun to his head.  The Veteran 
was capable of managing his own benefit payments in his own 
best interest without restriction.  A GAF score of 40 was 
assigned based on continued severe symptoms of PTSD as well 
as limitation in both social and occupational functioning.  
The Board notes that a GAF score of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  

The first medical record indicating that the Veteran should 
be considered totally disabled was an October 2005 record 
from the private treatment facility R.E.A.  J.K.B., the 
treatment provider, stated that he had seen the Veteran for 
several weeks now and considered him totally disabled.  
J.K.B. noted that the Veteran had demonstrated for years his 
inability to perform in an industrial setting and he had lost 
four marriages and family due to his psychological problems.  
In January 2006, J.K.B. stated that the Veteran's symptoms 
were of such a profound manner as to render him totally 
disabled in both the social and industrial setting.  It was 
noted that the Veteran was capable of being around people 
only for short periods of time and had tremendous distrust 
for those who have tried to help him.  During his October 
2006 VA examination, the examiner indicated that the 
Veteran's physical and mental condition had declined since he 
last saw him for treatment in 2001.  It was noted that his 
best friend and stepfather recently died.  He reported no 
contact with his stepdaughter, no friends, and that he did 
not date.  GAF was 39 in that there was major impairment in 
work, family relations, and mood.  

Although the Board acknowledges J.K.B.'s statements that the 
Veteran is totally social impaired and has noted the 
Veteran's own contentions that he is as well, the Board notes 
that the Veteran has been able to consistently seek treatment 
for his PTSD since at least 2004 and the evidence of record 
indicates that he sought treatment for his psychiatric 
problems as far back as the 1990s.  In other words, the 
Veteran does not meet the criteria for total social 
impairment as he has been able to interact sufficiently with 
professionals to seek treatment.  Moreover, he has been 
consistently characterized as appropriate in his behavior 
during such sessions, indicating that he is capable of 
appropriate social interaction.  Moreover, a September 2006 
record from R.E.A written by J.K.B. indicates that the 
Veteran recently lost his best friend and helped him elderly 
mother move along with his brother, indicating that he did 
have some social contacts.  Additionally, it was noted that 
although the Veteran does isolate from people, he was living 
with a friend in a remote area.  Accordingly, despite 
J.K.B.'s characterization of the Veteran as total socially 
impaired, the Board affords more persuasive value to the 
evidence indicating that he is capable of limited social 
interaction.  

Turning to an analysis regarding whether the Veteran has 
total occupational impairment from PTSD, as reflected above, 
the first objective indication of such was in the October 
2005 record from R.E.A. wherein J.K.B. noted that the Veteran 
had demonstrated for years his inability to perform in an 
industrial setting.  However, the Board must emphasize that 
although the Veteran has not worked since 1988, a March 1989 
VA record indicates that the Veteran sustained a work related 
injury to his lower back in October 1988 for which he is not 
service connected.  He sustained this injury as a result of 
mis-stepping when coming down a ladder.  The Board notes the 
September 2008 R.E.A. record wherein the Veteran provided 
details about this injury.  He reported he was extremely 
symptomatic at the time due to PTSD and that he was unable to 
focus on his job and fell off a ladder.  However, this 
account is contradicted by a Notice of injury or occupational 
disease and claim for compensation signed by the Veteran in 
December 1988, two months after the accident.  The Veteran 
wrote that at the time of the injury, he was working on a 
wood ladder and a helper was helping him move and hold the 
ladder while he changed and replaced ceiling tile.  The 
Veteran reported that he was coming down the ladder and his 
helper had to let go and move some things when the ladder 
jumped and he missed a step and he jammed his hip when he 
stepped on the floor.  There was no mention of any PTSD 
related symptomatology in any of the initial records 
pertaining to the 1988 work injury.  Importantly, VA records 
dated from 1988 to 2004 do not indicate that the Veteran was 
unable to work due to this PTSD symptomatology.  Thus, the 
Board affords more probative value to the lack of objective 
evidence of PTSD symptomatology as opposed to the Veteran's 
recent contentions that his PTSD symptom were interfering 
with his ability to work as early as 1988.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can 
have greater probative value than inconsistent testimony 
provided by the claimant at a later date).  Moreover, J.K.B. 
indicated in the October 2005 letter that he had only worked 
with the Veteran for a few weeks, indicating that he was 
basing his determination that the Veteran could not work for 
several years on the Veteran's own reported history, which 
the Board has not found to be persuasive.  LeShore v. Brown, 
8 Vet. App. 406 (1995) (a bare transcription in a medical 
record of the veteran's self-reported history, unenhanced by 
medical analysis, does not constitute competent medical 
evidence).  Accordingly, the Board affords more probative 
value to the lack of evidence indicating that the Veteran was 
unable to work until October 2005.  

In any event, although the evidence indicates that the 
Veteran has social impairment with deficiencies in most areas 
and has total occupational impairment due to his PTSD since 
October 2005, it cannot be found that he has total social 
impairment.  Without both total and social impairment, a 100 
percent rating cannot be granted.  As such, the evidence of 
record more nearly approximates the criteria for a 70 percent 
rating, and no higher, for service-connected PTSD.  38 C.F.R. 
§ 4.7, 4.130, Diagnostic Code 9411.  Additionally, as the 
record contains no evidence showing that the Veteran is 
entitled to a higher rating at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart, 21 Vet. 
App. 505.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD so exceptional or unusual as to warrant the assignment 
of a higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his PTSD reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to 
the contrary.  The criteria, Diagnostic Code 9411, reasonably 
describe the Veteran's disability level and symptomatology, 
and consequently his disability level is contemplated by the 
rating schedule and the assigned schedular evaluation is 
therefore adequate.  Moreover, the Veteran has not contended 
that his service-connected  PTSD caused frequent periods of 
hospitalization.  Although the Veteran contends that his PTSD 
has markedly interfered with his ability to retain gainful 
employment, such has already been conceded and considered in 
the assigned rating.  For these reasons, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Effective September 12, 2001, a 70 percent rating, but not 
higher, for service-connected PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


REMAND

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to an effective date prior to October 19, 
2005, for the grant of a total rating based on individual 
unemployability (TDIU).

5.  Entitlement to an effective date prior to October 19, 
2005, for the grant of eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  

In December 2002, the RO denied claims for a skin condition, 
hepatitis C, bilateral hearing loss, and PTSD.  In February 
2003, the Veteran filed a timely notice of disagreement (NOD) 
with that decision.  Subsequently, in a June 2003 rating 
decision, the RO granted entitlement to service connection 
for bilateral hearing loss and tinnitus effective the 
original date of the claim in September 2001.  Entitlement to 
service connection for PTSD was later granted in a March 2005 
rating decision effective the date of the original claim.  
The denial of service connection for a skin condition 
associated with herbicide exposure was confirmed and 
continued in a March 2005 rating decision and service 
connection for hepatitis C was again denied in a June 2005 
rating decision.  However, the RO should have issued a 
statement of the case (SOC) with regard to the issues of 
service connection for a skin condition and hepatitis C 
because the Veteran filed a timely NOD.  When there has been 
an adjudication of a claim and a NOD as to its denial, the 
claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, 
a remand for issuance of an SOC on the issues of entitlement 
to service connection for a skin condition to include as the 
result of exposure to herbicides and hepatitis C is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, these issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Moreover, the Veteran's claims of entitlement to service 
connection for a skin disorder and hepatitis C are 
inextricably intertwined with his claims for an earlier 
effective date for the grant of his TDIU and Chapter 35 
benefits claims.  In other words, if service connection for a 
skin disability or hepatitis C is granted, this may affect 
the TDIU and Chapter 35 claims.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Action on the Veteran's TDIU and 
Chapter 35 claims is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  An SOC, containing all applicable laws 
and regulations, on the issues of 
entitlement to service connection for a 
skin condition to include as the result of 
exposure to herbicides and hepatitis C 
must be issued.  Manlincon, 12 Vet. App. 
238.  The Veteran should be advised of the 
time period in which to perfect his 
appeal.  Only if the Veteran's appeal as 
to these issues is perfected within the 
applicable time period, then such should 
return to the Board for appellate review.  

2.  Thereafter, when the development 
requested has been completed and the 
Veteran has been given adequate time to 
complete his appeal on the aforementioned 
matters, the matters of an earlier 
effective date for the grant of TDIU and 
Chapter 35 benefits should be addressed.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


